From a conviction in the Circuit Court of Etowah County for driving a motor vehicle while intoxicated, the defendant appeals. Few exceptions were reserved upon trial and the rulings of the lower court upon the several objections there made were correct. The evidence for the State was sufficient to support a conviction and the judgment based thereon was proper.
The point was taken in the circuit court by defendant's plea in abatement that the county court — where the prosecution originated — was abolished upon the adoption of Section 3800 of the Code of 1923 and that therefore the cause should abate. This insistence is without merit, our case of Watts v. State,21 Ala. App. 516, 109 So. 762, certiorari denied by Supreme Court in an able opinion by the late, distinguished Chief Justice Anderson,1 having already disposed of a similar insistence adversely to the contention of the instant appellant.
No error to the probable prejudice of the defendant is made to appear and the judgment of the court below is affirmed.
Affirmed.
1 215 Ala. 95, 109 So. 762. *Page 398